                                                                          FILED
                       UNITED STATES DISTRICT COURT                     May 24, 2021
                      EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00085-CKD

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
NICOLAS ANDREW MICHALICEK,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release NICOLAS ANDREW

MICHALICEK , Case No. 2:21-mj-00085-CKD Charge 18 U.S.C. § 922(a)(1)(A)

and 18 U.S.C. § 924(a)(1)(A), from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $       25,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                         X   Conditions as stated on the record

                             (Other): The Defendant is ordered to appear by video
                             conference on May 26, 2021 at 1:30 p.m. before

                         X   Magistrate Judge Mustafa T. Kasubhai, Wayne Morse

                             Courthouse, Eugene, OR.



      Issued at Sacramento, California on May 24, 2021 at 3:15 p.m.
